Matter of April L.S. v Joshua F. (2019 NY Slip Op 04574)





Matter of April L.S. v Joshua F.


2019 NY Slip Op 04574


Decided on June 7, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 7, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND TROUTMAN, JJ.


556 CAF 18-00419

[*1]IN THE MATTER OF APRIL L.S., PETITIONER-RESPONDENT,
vJOSHUA F., RESPONDENT-APPELLANT. (APPEAL NO. 2.) 


DAVIS LAW OFFICE PLLC, OSWEGO (STEPHANIE N. DAVIS OF COUNSEL), FOR RESPONDENT-APPELLANT.
MICHAEL G. CIANFARANO, OSWEGO, FOR PETITIONER-RESPONDENT. 
WALTER J. BURKARD, MANLIUS, ATTORNEY FOR THE CHILD. 

	Appeal from an order of the Family Court, Oswego County (Kimberly M. Seager, J.), entered January 4, 2018 in a proceeding pursuant to Family Court Act article 8. The order granted the petition for an order of protection. 
It is hereby ORDERED that said appeal is unanimously dismissed without costs (see Matter of Trombley v Payne, 144 AD3d 1551, 1552 [4th Dept 2016]).
Entered: June 7, 2019
Mark W. Bennett
Clerk of the Court